Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I and the conjugate comprising SEQ ID Nos: 2-3 in the reply filed on 10/15/2021 is acknowledged. Applicants elected species was deemed to be free of the prior art. In accordance with Markush Practice, the search was extended to the Markush group/independent claim, and a reference was discovered that rendered it obvious. As a result, claims 41-42, 48 and 55 have been examined and claims 43-47, 49-54 and 56-60 are withdrawn from consideration.  While applicant’s elected species may read on one or more withdrawn claims, they have not been fully examined for patentability, and thus a determination of allowability cannot be made with respect to these claims at this time.  This is proper, as MPEP 803.02 states that, in these circumstances, the prior art search, however, will not be extended unnecessarily to cover all nonelected species (MPEP 803.02).

Status of the Claims
Claims 41-60 are pending in this application.
Claims 43-47, 49-54 and 56-60 are withdrawn from consideration as being drawn to a non-elected species/invention.
Claims 41-42, 48 and 55 are presently under consideration as being drawn to the elected species/invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 41, 48 and 55 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 41, 48 and 55 are directed to a product of nature. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The rationale for this determination is explained below: 
The claims are drawn to a peptide (or a conjugate comprising the peptide) comprising an amino acid sequence selected from SEQ ID NO: 1 and SEQ ID NO: 2, or an analog thereof, or a fragment of the peptide or analog, wherein the peptide consists of 10-30 amino acids and the fragment comprises from 7 to 11 consecutive amino acids of the peptide or analog.
It is noted that the claimed peptide analog is not defined in the instant specification. Thus, any peptide reads on the claimed peptide analog.
Wu et al. (Cancer Letters 351 (2014) 13-22) teach the naturally occurring peptide BMAP-28 (GGLRSLGRKILRAWKKYGPIIVPIIRI) (see Table 1), which comprises the instantly claimed analogs of SEQ ID NO: 1 (i.e. WKKYGPIIVP, wherein the first 4 
The Office has prepared interim guidance (2014 Interim Guidance on Patent Subject Matter Eligibility) (Federal Register/Vol. 79, No. 241, Dec. 16, 2014) for use by USPTO personnel under 35 U.S.C. 101 in view of recent U.S. Supreme Court decisions. The 2014 Interim Eligibility Guidance supersedes the March 4, 2014 Process for Subject Matter Eligibility Analysis of Claims Reciting or Involving Laws of Nature/Natural Principles, Natural Phenomena, and/or Natural Products.
The current Interim Guidance provides subject eligibility test or products and processes (See Flow Chart, p. 74621):
Step 1: The instant claims are directed to a statutory patent-eligible subject matter category, a composition of matter.
Step 2A: The claims involve a judicial exception, a product of nature.
Specifically, the claims are drawn to a naturally occurring protein.
Step 2B: The claims do not recite additional elements that amount to significantly more that the judicial exception.
Markedly different characteristics can be expressed as the product's structure, function, and/or other properties and is evaluated based on what is recited in the claim. In accordance with this analysis, a product that is purified or isolated will be eligible when there is a resultant change in characteristics sufficient to show a marked difference from the products naturally occurring counterpart. 

Although one of ordinary skill in the art would construe the limitation “pharmaceutical composition” to mean a delivery device suitable for pharmaceutical use and possibly for human administration, this does not render the claim markedly different from what exists in nature. Myriad clarified that not every change to a product will result in a marked difference, and that the mere recitation of particular words (e.g., “isolated”) in the claims does not automatically confer eligibility. Id. at 2119. See also Mayo, 132 S. Ct. at 1294 (eligibility does not “depend simply on the draftsman’s art”). The instant claims do not show any additional ingredients for the composition that imparts markedly different characteristic from any naturally occurring counterparts. 
Therefore, the claims are drawn to a judicial exception and are considered patent ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41, 48 and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “analog” is not defined in the specification. The metes and bounds of the claimed analog are vague and unclear. For these reasons, the claims are indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 41, 48 and 55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (Cancer Letters 351 (2014) 13-22).
With respect to claim 41, Wu et al. teach the naturally occurring peptide BMAP-28 (GGLRSLGRKILRAWKKYGPIIVPIIRI) (see Table 1), which comprises the instantly claimed analogs of SEQ ID NO: 1 (i.e. WKKYGPIIVP, wherein the first 4 residues and the last 3 residues have been substituted) and SEQ ID NO: 2 (i.e. AWKKYGPIIVPI, wherein the first 5 residues and the last 4 residues have been substituted).

With respect to claim 55, the teachings of Wu et al. relate to the treatment of cancer, thus, one of ordinary skill in the art would have at once envisaged a pharmaceutical composition comprising the peptide and a carrier suitable for administration.

Allowable Subject Matter
Claim 42 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 41, 48 and 55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 73-80 and 82-93 of copending 16/337163. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same peptides.
With respect to claim 41, ‘163 teaches a peptide (or a construct) comprising SEQ ID NO: 3 (CSARWGPTMPWC), which corresponds to an analog of instantly claimed SEQ ID NO: 2 (CSARWGPIMPWC).
With respect to claim 48, ‘163 teaches a construct (i.e. a conjugate) comprising the peptide (claim 73) and also teaches a conjugate comprising the peptide (claim 87).
With respect to claim 55, ‘163 teaches a pharmaceutical composition comprising the peptide and a pharmaceutically acceptable carrier (claims 84 and 88).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658